Citation Nr: 0633244	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and 

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1951 to January 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in No. 
Little Rock, Arkansas.    

In December 2003, the veteran appeared before undersigned 
then Acting Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In June 2004 and February 2005, the Board remanded the case 
for further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

This case has been advanced on the Board's docket. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

A chronic skin disorder did not have onset in service, and 
there is no causal connection between the current skin 
disorder, including tinea cruris, nummular eczema and 
intertrigo, and a disease or injury of service origin. 


CONCLUSION OF LAW

A skin disorder, including tinea cruris, nummular eczema and 
intertrigo, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran both pre- and post-adjudication 
VCAA notice by letters in April 2001, November 2001 and July 
2004.  The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability, evidence of an injury or 
disease, or event in service, causing the current disability, 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  He was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  He was asked to 
submit any evidence in his possession, and he was provided 
the general provision pertaining to the effective date for 
service connection, that is, the date of receipt of claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice); and of Dingess, 19 Vet. App. 
at 473 (notice of the elements of the claim, except for the 
degree of disability assignable).     

To the extent that the degree of disability assignable was 
not provided in conjunction with the claim of service 
connection, as the claim is denied, no disability rating will 
be assigned, so there can be no possibility of prejudice as 
to any defect regarding such notice under Dingess at 19 Vet. 
App. 473. 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in June 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's service medical records 
are sparse and only consist of unit morning reports.  
According to the National Personnel Records Center (NPRC), no 
other service medical records are available and are presumed 
destroyed in a fire at the NPRC in 1973.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In December 2001 and June 2005, the veteran was 
afforded VA examinations.  


As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records consist only of morning reports 
from the 556th Transportation Company from January to June 
1952.  In the reports, it was noted that the veteran was 
diagnosed with dermatitis.  According to the NPRC, no other 
service medical records are available and are presumed 
destroyed in a fire at the NPRC in 1973.

On VA examination in December 2001, the veteran stated that 
he had a fungal infection that affected his groin, legs, and 
arms.  According to the veteran, the infection worsened 
during cold weather.  The pertinent finding as an infected 
area on the inner thigh.  The diagnosis was tinea cruris.  

In his substantive appeal, dated in July 2002, the veteran 
stated that while he was stationed in Korea, he was exposed 
to cold weather and developed a rash in his groin, legs, 
upper body, and neck for which he received medical treatment 
on numerous occasions.  According to the veteran, after his 
discharge, he was once again exposed to cold weather and his 
rash reappeared.  He stated that since his discharge, he had 
received intermittent treatment for his rash.  

In a statement, dated in December 2003, W.R.Y. MD, stated 
that the veteran had a persistent tinea infection of the 
groin area which had been going on as far as he could tell 
for about 50 years.  The physician indicated that he had 
initially treated the veteran in 1987 and had treated him on 
multiple occasions since that time for recurring tinea 
cruris.    

In December 2003, the veteran testified that while he was 
stationed in Korea, he developed a rash.  He stated that he 
sought medical treatment and was told that he had a fungus.  
According to the veteran, following his discharge, he 
continued to experience the rash.  

In September 2004, the veteran submitted color photographs of 
the affected bodily areas.      

VA records, from November 2002 to July 2004, disclose that in 
April 2004 the veteran complained of a skin rash since he was 
in Korea. 

In December 2004, a private medical reported that he had 
examined the veteran in November 2004 for a rash that had 
been present for 54 years.  The clinical assessment was 
nummular eczema with an irritant contact dermatitis component 
with intertrigo in the groin area.  

On VA examination in June 2005, the veteran complained of a 
fungal infection involving his groin and foot since 1952.  
The physical examination revealed no skin lesions at that 
time.  The examiner indicated that he was unable to give an 
opinion as to whether there was a relationship between the 
veteran's claimed skin condition and service because the 
veteran did not have a skin rash at the time of the 
examination.   

On VA examination in April 2006, it was noted that the 
veteran had a groin lesion.  Regarding the question of 
whether the veteran had a fungal disorder and, if so, whether 
it was related to his period of active military service, the 
examiner stated that he could not answer that question 
without resorting to mere speculation.  The examiner did 
state that the veteran had been recently seen by a private 
physician who had diagnosed him with nummular eczema and 
intertrigo, but there was no mention of a fungal infection.  
The examiner stated that he could not say that the rash was 
related to the rash that the veteran had in Korea.  According 
to the examiner, intertrigo was a rash between body folds and 
the mere friction rub produced that problem.  The examiner 
noted that nummular eczema was not a fungal disorder but 
occurred in those with dry skin.  According to the examiner, 
the he veteran's rash was attributable to age and body 
habitus.      

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

As the veteran's service medical records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
NPRC in 1973, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Although the service medical records document dermatitis, the 
evidence fails to  establish the presence of a permanent 
disability contemporaneous with service because the evidence 
is insufficient to identify the disease entity, as dermatitis 
has not been diagnosed since service, and there was 
insufficient observation to establish chronicity at the time, 
as distinguished from merely an isolated finding.  For these 
reasons, a showing of continuity of symptomatology after 
service is required to support the claim.  

After service, a private physician reported treating the 
veteran since 1987 for a recurrent fungal infection, tinea 
cruris.  The period without documented symptoms from 1952 to 
1987 is evidence against continuity of symptomatology. 

As for the reports by private physicians of the veteran's 
history of a skin problem, dating to service, evidence which 
is simply information recorded by a medical professional 
unenhanced by any medico-evidentiary comment by either 
physician to the lay history is not competent medical 
evidence that relates the current skin condition to service, 
required to support the claim.  LeShore v. Brown, 8 Vet.App. 
406 (1995)

As for the veteran's statements and testimony that he has had 
a skin rash since 1952. where as here, the determinative 
issue involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony to the extent that he relates his current skin 
condition to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

In this case, there is no medical evidence of record that 
links the current skin disorder, including tinea cruris, 
nummular eczema, and intertrigo, to the veteran's period of 
service.  Rather the only medical evidence of record, 
addressing the etiology of the veteran's current skin 
disorder is the opinion of the VA examiner, who attributed 
the current skin disorder to aging and body habitus. 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates the current skin condition to 
service, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  

                                                                      
(The ORDER follows on the next page).




ORDER

Service connection for a skin disorder, including tinea 
cruris, nummular eczema and intertrigo, is denied.  





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


